IN THE DISTRICT COURT OF APPEAL
                                             FIRST DISTRICT, STATE OF FLORIDA

SEAN MULVEY,                                 NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
       Petitioner,                           DISPOSITION THEREOF IF FILED.

v.                                           CASE NO. 1D14-4085

FLORIDA DEPARTMENT OF
CORRECTIONS,

     Respondent.
_______________________________/

Opinion filed March 19, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

Sean Mulvey, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Jennifer Parker, General
Counsel, and Beverly Brewster, Assistant General Counsel, Department of
Corrections, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

ROBERTS, CLARK, and ROWE, JJ., CONCUR.